Citation Nr: 1144199	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1978 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for PTSD.  The Boston, Massachusetts, RO now maintains jurisdiction in this case.  

The Veteran provided testimony before the undersigned at the RO in August 2011.  A transcript is of record.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, regardless of the precise diagnosis. 


FINDING OF FACT

The Veteran has current PTSD that is etiologically related to in-service sexual assaults as evidenced by behavior changes.


CONCLUSION OF LAW

PTSD was incurred as a result of in-service sexual assaults.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To establish service connection for PTSD, there must be (1) evidence of a current diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor; and (3) medical evidence of a causal nexus between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).
 
If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As a preliminary matter, the Board notes that the Veteran reported during October 2007 and January 2011 VA examinations that she had been physically and sexually abused by her father as child.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the examination when the Veteran was accepted and enrolled for service did not reveal any psychiatric disability or symptoms.  The presumption of soundness, therefore, applies.  Moreover, the Veteran reported during the August 2011 Board hearing that she did not have any psychiatric symptoms or treatment prior to service.    

The Veteran contends she incurred PTSD as the result of an in-service sexual assault during the July 4th weekend in 1978.  

The Veteran has been consistently given a diagnosis of PTSD during VA treatment.  A June 2007 treatment note signed by her psychologist indicated a primary diagnosis of PTSD due to military sexual trauma.  Moreover, both VA examiners in October 2007 and January 2011 diagnosed PTSD due to military sexual trauma.    

Service treatment records demonstrate significant psychiatric treatment during service.  Moreover, the Veteran has consistently reported, and her service treatment records confirm, that her behavior changed significantly after the reported sexual assault.  

An April 1978 treatment record noted that the Veteran was seen once at the student mental health center but does not provide any information on that treatment.  In August 1978, within weeks of the reported sexual assault, she was brought to the emergency room by friends, who described her as depressed and crying, and noted that she was drinking wine and beer and taking Tylenol.  She was described as being in a tired, depressed stated and was admitted for observation.  A discharge summary indicated a discharge diagnosis of drug overdose.  

An Airman Performance Report confirmed that from February 1978 to February 1979, she was rated with a seven on a zero-to-nine scale in all six areas as well as for the Overall Rating by both the Reporting and Indorsing Officials.  The corresponding comments and endorsements stated that Veteran's interest in fulfilling the mission had contributed to efficient operations and described her as carrying out her duties in a professional manner.  She was described as intelligent, outgoing and friendly.

In February 1979, she requested to be seen at the Community Mental Health Activity.  A report from her appointment indicates that she had "strong suicidal ideation, significant clinical depression, as well as ongoing alcohol abuse" and that she "felt that service in the military was the cause of her difficulties."  A diagnosis of schizoid personality was applied and she was recommended for discharge.  

In March 1979, she was disciplined for not reporting for duty for the third time in two weeks.  A March 1979 letter of notification indicated that she was being discharged after referring herself to the Community Mental Health clinic for problems that have affected her ability to perform in her duty section.  It stated that she was relieved of her duty section and assigned to work on squadron detail because of a deterioration in duty performance and lack of responsibility towards her duty section.  The letter indicated that she had reported on several occasions that she could not report to work due to a depressed state.    

In a March 1979 report of medical history, the Veteran noted frequent trouble sleeping and depression or excessive worry.  

Two months after service, the Veteran was admitted to a private hospital following an attempted suicide.  She has reported, and the claims file confirms, a long history of psychiatric and substance abuse treatment culminating in the current diagnosis of PTSD due to military sexual trauma.  

The Veteran has testified and reported that following the sexual assaults, she became withdrawn and depressed during service.  She began to abuse drugs and alcohol as a way to self-medicate.  Her PTSD symptoms have continued ever since service.  She is competent to report such symptoms she personally experienced and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The record contains clear diagnoses of PTSD that mental health professionals have linked to an in service stressor, namely military sexual trauma.  While the Veteran reportedly experienced pre-service sexual abuse from her father, the mental health professionals have linked the current diagnosis of PTSD to the in-service sexual trauma.

The record also shows evidence of behavior changes in response to the military sexual trauma.  This evidence includes the documented suicidal gesture, and complaints of depression and increased use of alcohol.  The examiner who provided the January 2011 VA examination also noted changes in functional status and quality of life following the trauma exposure and linked these changes to the in-service sexual trauma.  

Therefore, all of the criteria for the grant of service connection for PTSD have been met.  Service connection is warranted for PTSD.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for an acquired psychiatric disability, PTSD, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


